Campbell J.:
A habeas corpus having been issued to the sheriff of Wayne county, to inquire into the cause of detention of the relator, it appears that in August, 1859, he was sentenced to the State Reform School, as under sixteen years of age, and that the Recorder of Detroit, who sentenced him, has recently issued a precept or writ, of a somewhat anomalous character, whereby he has been brought back from that"’ institution, and is now in the hands of the sheriff of Wayne county.
The relator now claims, that his imprisonment in the Wayne county jail is illegal, and that he was in fact more than sixteen years old when sentenced.
The first question that arises is, whether the action of the Recorder, in sentencing the relator, was legal. The law requires the court to ascertain, by testimony, the age of the person committed, as near as may be, and certify it to the keeper of the Reform School, with the sentence. Having certified the supposed age of the relator, .with his sentence, the Recorder must be presumed conclusively, so far as all collateral inquiries are concerned, to have done his duty. We have no right to assume, or even to inquire, in this proceeding, whether he allowed the statements of the accused, or any other than legal evidence, to guide him. This is not the proper manner in which to review such finding, if it be subject to review. He has no right now to give a new sentence; and the old one is undoubtedly a legal and valid commitment. If he made a mistake in the prisoner’s age, it does not vitiate the sentence.
Without inquiring into the authority of the Recorder to issue a habeas corpus in any case, to be served out of the city or county, the writ which he actually issued is *74void. lie could not take a prisoner 'out of the Reform School, who has been lawfully sentenced there, unless to testify as a witness. The sheriff of Wayne comity can not lawfully hold Mm in obedience to such a writ.
The question next arises, whether the relator is entitled to a discharge altogether. He claims that his allegations in the petition for a writ of habeas corpus, not being controverted, must be taken as true; and that, if true, they show his sentence to have expired.
This is not so. The object of' a writ is to require the person who answers it to show' upon what authority he detains the prisoner. The return shows, not indeed any authority in the sheriff of Wayne county to. hold him, but an authority in the keeper of the Reform School to hold him, under a legal commitment from which he has not been lawfully discharged. The prisoner may, under section 5239, deny the truth of the return, or establish his right to a discharge by facts; but until he does so, the return showing sufficient cause, and being admitted to be true, will prevail. He has not shewn that Ms term of imprisonment has expired. He has not even alleged it.
As he has been legally committed for a criminal offense, it is our duty to remand him to the proper custody, wMch is that of the keeper of the State School of Reform, at Lansing, to be held under Ms original sentence, which is set forth in the return: — 2 Comp. L. §§ 5234, 5235.
The other Justices concurred.